Citation Nr: 0626711	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-08 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a higher disability rating for hearing 
loss, bilateral, currently noncompensably rated. 

3.  Entitlement to a higher disability rating for residuals, 
shell fragment wounds, back, currently noncompensably rated. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for PTSD, 
bilateral hearing loss, and residuals of shell fragment 
wounds in the veteran's back.  The RO assigned a 10 percent 
disability rating for PTSD effective October 2, 2002.  The 
veteran perfected an appeal of that decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to higher disability 
ratings because his service connected PTSD, bilateral hearing 
loss, and residuals of shell fragment wounds are worse than 
originally rated.  In support of his claim, he submits a May 
2005 decision of the Social Security Administration (SSA).  
The document reveals that the veteran's claim for Disability 
Insurance Benefits was granted based on VA treatment records, 
reports of state agency medical consultants, and other 
treating, examining, and non-examining medical sources.  The 
records associated with his SSA disability claim have not 
been requested.  See SSA Office of Hearings and Appeals 
Decision (May 2005).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the issues of 
higher initial ratings for PTSD, bilateral hearing loss, and 
residuals of shell fragment wounds are REMANDED for the 
following development: 



1.  After securing any necessary release, 
the RO should contact the Social Security 
Administration and request copies of all 
decisions that relate to the veteran's 
entitlement to disability benefits as 
well as copies of all evidentiary 
records, including all non-VA medical 
records not already associated with the 
file, which were used as the bases for 
the decisions. 

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought remains 
denied, the claimant should be provided a 
supplemental statement of the case and 
given the opportunity to respond. 

 
The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The claimant need take no action unless otherwise 
notified, but has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veteran's Appeals or by the United States Court of Appeal for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. § § 5109B, 7112 (West Supp. 2005). 



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


